                           UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

STARSTONE NATIONAL INSURANCE
COMPANY,

                         Plaintiff,

v.                                                          Case No: 6:18-cv-1048-Orl-31EJK

POLYNESIAN INN, LLC, ANDREW
JAMES BICKFORD and JANE DOE,

                         Defendants.


                                             ORDER
       On July 1, 2019, Plaintiff, Starstone National Insurance Company, moved for entry of

default judgment against Jane Doe, as personal representative of the estate of Zachery Ryan Ganoe

(Doc. 79). Defendant Polynesian Inn opposed the Motion (Doc. 86). On July 19, 2019,

Magistrate Judge Smith issued a Report and Recommendation recommending denial of the

Motion because entry of a default judgment against the Ganoe estate could result in an

inconsistent judgment with respect to the contested claim against the Co-defendant, James

Bickford (Doc. 88).

       On August 2, 2019, Plaintiff filed an objection to the Report and Recommendation (Doc.

91). By its objection, Plaintiff makes two arguments, one of which is absurd, and the other

clearly without merit.

       As for its first objection, Magistrate Judge Smith retired on July 24, 2019, and this case

was reassigned to Magistrate Judge Kidd (Doc. 89). Plaintiff argues, without citation to authority

or common sense, that the assignment to Magistrate Judge Kidd somehow renders the Report and

Recommendation “moot and/or overruled. . . .” (Id., ¶7) (Doc. 91, ¶ 7). It is difficult to
comprehend how a lawyer licensed to practice law in Florida could make such a ridiculous

argument.

       As for the second objection, it is also clearly without merit. Plaintiff contends that a

default judgment against the Ganoe estate will simply prohibit it from asserting a defense in this

litigation (Doc. 91, p. 6). This is true with respect to the extant entry of default, but a default

judgment would result in the issuance of the requested declaratory relief, and that would produce a

potential inconsistent result should Plaintiff fail to prevail as to Defendant Andrew James

Bickford.

       Accordingly, having considered the Report and Recommendation de novo, it is

       ORDERED that Plaintiff’s objections are OVERRULED. The Report and

Recommendation is confirmed and adopted as part of this Order and the Motion for entry of

default judgment is DENIED.

       DONE and ORDERED in Chambers, Orlando, Florida on August 14, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                                  -2-
